But the Court

observed that, by the interposition of the appeal, the return of the commissioners was opened to every objection that could lawfully have been made to it in *the court below. The partition made by them is, by the statute, made subject to alteration, as well as reversal or confirmation, in this Court.
Two of the commissioners, present in Court, were examined upon their oath, as to the method by which they estimated the value of the several parcels of the estate, and as to their present opinion of that value. Other witnesses were also examined as to the comparative value of the several parcels assigned by the commissioners to the respective devisees. Upon a full hearing of the evidence, the decree of the judge of probate was affirmed.